Dear Rep. Riddle:
You have requested the opinion of this office on the following issue:
 Does a local authority (a political subdivision of the state) have the legal right to lease space on buses or other vehicles for advertising purposes without offering such leases for public bid?
While there are statutes which deal with leases of public lands owned by political subdivisions, there are no statutes applicable to the lease of movable property owned by political subdivisions. Therefore, a transit authority or transit agency operated by a city or parish would be allowed to negotiate such agreements in the best interest of the transit operation.
Such agreements are not generally viewed as leases, since they do not commit the transit operator to provide a fixed location on a fixed piece of property for a fixed period of time. Advertising agreements typically provide for a commitment by the transit operator to carry specified sizes of signage on the inside and the outside of a specified number of buses for a specified period of time. We do not conclude that such agreements constitute a lease.
I trust that this answers your inquiry. Please let us know if we may be of any further assistance.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: _______________________  GLENN R. DUCOTE
Assistant Attorney General